        Case 8:18-cv-03821-TDC Document 155 Filed 06/10/20 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 HISPANIC NATIONAL LAW
 ENFORCEMENT ASSOCIATION NCR, et al.,

                           Plaintiffs,                    Civil Action No. 8:18-cv-03821

 v.                                                       Hon. Theodore D. Chuang
                                                          Hon. Charles B. Day
 PRINCE GEORGE’S COUNTY, et al.,

                           Defendants.


         STIPULATED ORDER CONCERNING CONDUCT OF DEPOSITIONS

       Pursuant to Fed. R. Civ. P. 29 and 30(b)(4) and the Court’s Misc. Order No. 20-146,

Plaintiffs and Defendants (the “Parties”), jointly stipulate and respectfully request that the Court

order the following measures be taken for every deposition conducted in this matter.

                                     I. In-Person Depositions

       Except as provided in Part II, below, and unless otherwise ordered by the Court, every

deposition (fact and expert) taken in this matter shall be taken in person pursuant to Fed. R. Civ.

P. 30. All in-person depositions shall be subject to the following rules:

       1. The party requesting the deposition shall identify and secure available office space that

           is large enough to permit all participants to attend the deposition in a manner that is

           consistent with the then-applicable CDC social distancing guidelines (e.g., each

           participant must be six feet from every other participant). The location of the office

           space for each deposition shall be within the County or City where the witness resides

           or works or within the Washington, D.C. metropolitan area (for parties) or as set forth

           in Fed. R. Civ. P. 45 (for non-parties), unless otherwise agreed to by the Parties and the

                                                 1
Case 8:18-cv-03821-TDC Document 155 Filed 06/10/20 Page 2 of 11



   witness.

2. There shall be no more than eight (8) total persons in the room for any deposition,

   including court reporters and videographers.

3. The party requesting the deposition shall bring a sufficient quantity of hand sanitizer

   (with sufficient alcohol content to meet the then-applicable CDC guidelines) to the

   deposition for all participants to use upon entering and exiting the room, and said

   participants shall use the sanitizer.

4. To minimize contact among the deposition participants, the party requesting the

   deposition shall bring a sufficient number of complete sets of potential deposition

   exhibits, separated into sealed and marked envelopes, so that each deposition

   participant can extract his or her copy of the exhibit at the instruction of the party taking

   the deposition. All deposition participants shall be prohibited from removing or

   opening exhibit envelopes from his or her deposition exhibit set except upon the

   instruction of the party (attorney) taking the deposition, and all unused exhibit sets shall

   be collected by the party taking the deposition at the end of the deposition.

5. All participants in a deposition shall wear a face covering at all times during the

   deposition, except that a deposition participant may temporarily shift his or her face

   covering to consume a beverage. The party requesting the deposition shall bring extra

   face coverings for use by any participant who requires one (e.g., the court reporter).

6. Any deposition participant feeling ill or showing potential symptoms of COVID-19 (or

   any deposition participant residing with anyone feeling ill or showing potential

   symptoms of COVID-19) shall refrain from attending the deposition. Depositions shall

   be freely re-rescheduled if needed under such circumstances.

                                           2
        Case 8:18-cv-03821-TDC Document 155 Filed 06/10/20 Page 3 of 11



       7. The deposition, including the travel required by the participants, must be consistent

           with Washington Metropolitan area governmental guidance and directives then in

           effect, including any stay-at-home directives or travel restrictions applicable to travel

           within the Washington Metropolitan area.

                                      II. Remote Depositions

       Any participant in a scheduled deposition (party, witness, or counsel) may elect to

participate in the deposition remotely with written notice to all other participants at least ten (10)

calendar days in advance of the scheduled deposition. If such an election is made, the party

requesting the deposition shall (a) serve a new Notice of Deposition consistent with this Order and

the Federal Rules of Civil Procedure, and (b) make all necessary and appropriate arrangements to

accommodate the remote deposition via video or internet video conference technology. The party

requesting the deposition shall pay all costs and expenses associated with the remote deposition

(except copies of the transcript for other parties or counsel). In order to simplify and streamline

the process, the parties agree that Transperfect shall be the reporter service to conduct any and all

remote depositions in this action.

       Any remote deposition shall be subject to the following rules:

       1. The Court and the Parties understand that certain witnesses may have personal or

           professional circumstances relating to the current COVID-19 crisis that either prevent

           them from participating in a remote deposition altogether or significantly limit their

           ability to sit for a remote deposition for a sustained period of time. All Parties will be

           respectful and accommodating of such circumstances. The Parties and the witness (or

           counsel for the witness) shall meet and confer in good faith about the rescheduling of

           the deposition and/or making necessary arrangements to accommodate the witness.

                                                  3
Case 8:18-cv-03821-TDC Document 155 Filed 06/10/20 Page 4 of 11



   Any disagreements shall be resolved by the Court.

2. Any remote deposition must comply with the requirements in Fed. R. Civ. P. 30(b)(5).

   This includes the requirements that (a) “[u]nless the parties stipulate otherwise, a

   deposition must be conducted before an officer appointed or designated under Rule

   28,” and (b) the officer must administer the oath or affirmation to the deponent. A

   remote deposition taken pursuant to this Order shall be deemed to have been taken

   before an appropriate officer despite the court reporter not being in the same physical

   location as the witness -- as long as the court reporter attends the deposition by the

   same remote means as other participants and is able to hear and communicate with the

   other participants. To the extent permitted by the law of the State in which the witness

   is located, the witness may be sworn in remotely with the same effect as an oath

   administered in person.

3. The deposition notice for any remote deposition must list the location(s) (city and state)

   from where the witness, the court reporter, the videographer (if any), and counsel taking

   the deposition will attend. Subject to ¶ 1, if a remote deposition is elected, the witness

   and all counsel shall have the right to participate from their respective homes.

4. All remote deposition notices must identify the company that will host and record the

   remote deposition (the “Remote Deposition Vendor”) and contain a general description

   of how those attending may access the remote connection being utilized (e.g.,

   GoToMeeting, Zoom, WebEx). The party noticing the deposition shall make best

   efforts to provide the witness and all other participants with detailed instructions

   regarding how to participate in the remote deposition at least five (5) calendar days

   before the deposition.

                                         4
Case 8:18-cv-03821-TDC Document 155 Filed 06/10/20 Page 5 of 11



5. To host a remote deposition, the Remote Deposition Vendor must have implemented

   adequate security measures to ensure the confidentiality of the remote deposition (e.g.,

   video and audio feeds, exhibits). These security measures include using tools such as:

   (a) a “virtual waiting room” that allows the court reporter to admit only individuals

   authorized to attend the deposition, and (b) disabling the “record” feature for the

   witness and attending attorneys. In addition, to prevent confidential documents or

   audio/visual materials from being downloaded by witnesses or their counsel, electronic

   exhibits may only be shared with the witness and his or her counsel via a hyperlink to

   file sharing software (to be agreed upon in advance) with the download function

   disabled. The software used by the Remote Deposition Vendor must be capable of

   playing audio/visual materials and exhibits during the course of the deposition.

6. At least 24 hours before a remote deposition is scheduled to start, all counsel, the

   witness, and the Remote Deposition Vendor shall conduct a test of the system and

   equipment that will be used to conduct the remote deposition. If a witness noticed for

   a remote deposition does not have a webcam-equipped tablet, desktop or laptop

   computer that can be used during the deposition, the witness or his or her counsel must

   notify the Parties no less than three (3) business days prior to the noticed date. Counsel

   who noticed the deposition shall either (a) provide the deponent with agreed-upon

   equipment containing the audio, webcam, and Wi-Fi connectivity needed to participate

   in the deposition in time to conduct the test, or (b) postpone or cancel the deposition

   until suitable arrangements can be made.

7. All remote depositions shall be conducted during normal business hours within the

   witness’s local time zone (9:00 AM to 6:00 PM). Any witness who has been assigned

                                         5
Case 8:18-cv-03821-TDC Document 155 Filed 06/10/20 Page 6 of 11



   to work a midnight shift shall be entitled to administrative leave for the night before

   the deposition. Parties are expected to grant reasonable accommodations on scheduling

   and timing of depositions. Each remote deposition (like each in-person deposition)

   shall be subject to the presumptive time limitation of seven (7) hours, including direct

   and re-cross, and each shall count against the total deposition hour limit agreed to by

   the Parties (125 total hours per side).

8. If the attorney taking the deposition anticipates more than four (4) hours for direct

   examination of the witness, the parties and the witness (or counsel for the witness) will

   meet and confer regarding the total anticipated time for the deposition. Similarly,

   where the witness has restrictions on the length of time (or times of the day) that he or

   she may sit for a remote deposition, the witness or his or her counsel shall notify

   examining counsel at least three (3) business days in advance, so that the Parties may

   confer in good faith on a reasonable schedule to complete the deposition (over multiple

   days if necessary). Any disputes regarding the length of time needed for a deposition

   or deposition scheduling shall be resolved by the Court.

9. A witness or his or her attorney may reschedule remote depositions up until the time of

   the deposition, upon a written representation of counsel, in the event of changed

   circumstances in the witness’ health, or the witness’ family’s health, or the witness’s

   professional obligations due to the COVID-19 pandemic.

10. At the time of the deposition, the witness shall advise the court reporter of his or her

   physical location. The witness should endeavor to participate in the deposition from a

   quiet, well-lit, indoor location, while seated in front of a neutral background, and facing

   the camera being used to record the witness.

                                             6
Case 8:18-cv-03821-TDC Document 155 Filed 06/10/20 Page 7 of 11



11. If a remote deposition is elected, the witness has the right to have his or her personal

   counsel attend the deposition in person and be in the same room as the witness. Any

   counsel in the room shall also log into the remote deposition videoconference so that

   all participants can see and hear counsel or otherwise maintain a camera view showing

   both the witness and counsel (or any other persons assisting in the deposition, such as

   a paralegal or legal assistant). Any counsel who is in the same room as the witness

   during a remote deposition shall comply with any applicable government law,

   regulation or guidance regarding public health and safety during the COVID-19

   pandemic. Nobody other than personal counsel for the witness may be in the same

   room with the witness during a remote deposition.

12. To avoid any potential disruptions of a remote deposition, those attending shall enable

   “do not disturb” settings for applications not in use, including but not limited to, Skype,

   instant messaging, and/or e-mail notifications. Microphones for certain attendees (such

   as the witness, the court reporter, the attorney taking the deposition, and the attorneys

   defending the deposition) must remain on when the deposition is on the record. Other

   attendees should mute microphones when not speaking. The participating attorneys

   must be visible to all other participants during the deposition.

13. A videographer employed by the Remote Deposition Vendor will record the witness’s

   deposition testimony by the best technological means available, including remote video

   capture/recording. The video recording of the deposition may only be suspended

   during the deposition upon stipulation by counsel conducting and defending the

   deposition.   With the exception of the videographer and the court reporter, the

   deposition may not otherwise be recorded electronically without the consent of the

                                         7
Case 8:18-cv-03821-TDC Document 155 Filed 06/10/20 Page 8 of 11



   Parties and witness.

14. The fact that a deposition was noticed to take place remotely, and was recorded

   remotely, shall not, by itself, be a sufficient basis for preventing the remote deposition

   from being admitted at trial with the same effect as a deposition video that was recorded

   in person.

15. For any deposition exhibit that is 100 pages or more, counsel taking the deposition shall

   provide a hard copy for (a) the witness, and (b) one counsel for each side, and counsel

   for the witness, at least two hours in advance of the remote deposition. Each exhibit

   may be sealed in its own envelope within a box. Neither the box nor any individual

   exhibit envelope may be opened by the witness or an attorney until instructed to by the

   examining attorney, and the envelopes will be opened on camera. (This provision shall

   not preclude the examining attorney from utilizing electronic versions of unanticipated

   exhibits where reasonably necessary.)       Following the deposition, it shall be the

   defending attorney’s responsibility to ensure that any hard copy documents sent to the

   witness are destroyed as may be required by an applicable confidentiality order.

16. For all exhibits of less than 100 pages, during the deposition, full and complete copies

   of the deposition exhibits must be provided in the manner set forth in Paragraph 15 or

   through the Remote Deposition Vendor’s file sharing software (with download

   disabled for the witnesses). A witness may be required to use a keyboard, mouse, or

   other similar means to open and/or advance the pages of an exhibit. The fact that a

   witness was provided with an electronic copy of an exhibit will be an insufficient basis

   to object to the admissibility of that exhibit at trial. During the deposition, the remote

   deposition technology must allow counsel to display and annotate exhibits for the

                                         8
Case 8:18-cv-03821-TDC Document 155 Filed 06/10/20 Page 9 of 11



   witness, add and remove exhibits, and change the order in which the exhibits are

   presented to the witness.

17. During the deposition examination, no person attending the deposition shall be

   permitted to communicate with the witness by any means not recorded in the same

   manner as the deposition itself (e.g., no text or email exchanges with the witness).

   However, the witness’s counsel may communicate with the witness, including

   telephonically, by other electronic means, or directly if he or she is present with the

   witness, solely to address issues of privilege.

18. Technical difficulties, including but not limited to pauses, lags, and/or interruptions in

   internet connection, shall be addressed as they would be in any in-person deposition.

   The parties shall go off the record and attempt to resolve the issue. Technical

   difficulties shall not result in waiver of objections by any party. If any pauses, lags,

   and/or disruptions are persistent or prolonged, the Parties should consider rescheduling

   the remote deposition for a later date. On-the-record delays resulting from pauses, lags,

   and/or interruptions in internet connection that cumulatively exceed thirty (30) minutes

   shall be included against the presumptive seven-hour limitation for a deposition and

   shall count against the total deposition hour limit agreed to by the Parties (125 total

   hours per side). However, any technological delays that individually persist for one (1)

   minute or more shall result in an off-the-record correction and such off-the-record

   correction time shall not count against the Parties’ total deposition hour limit.

19. In the event that a party proceeds with a remote deposition of a witness pursuant to the

   terms of this Order, then that party shall not be allowed to re-depose the same witness

   for a second time absent a showing of good cause and obtaining leave of Court or

                                          9
         Case 8:18-cv-03821-TDC Document 155 Filed 06/10/20 Page 10 of 11



             agreement of the Parties and the witness.

__/s/ John A. Freedman________________             __/s/ Matthew R. Alsip________________

John A. Freedman (D. Md. Bar No. 20276)            Craig Thompson, Bar No. 26201
Peter T. Grossi, Jr. (admitted pro hac vice)       Todd J. Horn, Bar No. 06849
Adam M. Pergament (admitted pro hac vice)          Christine E. White, Bar No. 19185
Mei-Wah Lee (admitted pro hac vice)                Venable LLP
Danait Mengist (admitted pro hac vice)             750 E. Pratt Street, Suite 900
ARNOLD & PORTER KAYE SCHOLER LLP                   Baltimore, MD 21202
601 Massachusetts Ave., NW                         Tel.: (410) 244-7400
Washington, DC 20001-3743                          Fax: (410) 244-7742
John.Freedman@arnoldporter.com                     klthompson@venable.com
Peter.Grossi@arnoldporter.com                      tjhorn@venable.com
Adam.Pergament@arnoldporter.com                    cewhite@venable.com
Mei-Wah.Lee@arnoldporter.com
Danait.Mengist@arnoldporter.com                    Kurt J. Fischer, Bar No. 03300
                                                   Matthew R. Alsip, Bar No. 28002
Dennis A. Corkery (D. Md. Bar No. 19076)           Christine C. Carey, Bar No. 29428
Joanna Wasik (D. Md. Bar No. 21063)                Venable LLP
WASHINGTON LAWYERS’                                210 W. Pennsylvania Avenue, Suite 500
  COMMITTEE FOR CIVIL RIGHTS AND                   Towson, Maryland 21204
  URBAN AFFAIRS                                    Tel: (410) 494-6200
700 14th St., Suite 400                            Fax: (410) 821-0147
Washington, DC 20036                               kjfischer@venable.com
(202) 319-1000                                     mralsip@venable.com
dennis_corkery@washlaw.org                         ccarey@venable.com
joanna_wasik@washlaw.org
                                                   Robert G. Ames, Bar No. 03372
Deborah A. Jeon (D. Md. Bar No. 06905)             Courtney Sullivan (admitted pro hac vice)
ACLU OF MARYLAND                                   Vincent E. Verrocchio, Bar No. 18407
3600 Clipper Mill Road, Suite 350                  Lauren Stocks-Smith, Bar No. 20784
Baltimore, MD 21211                                Venable LLP
(410) 889-8555                                     600 Massachusetts Ave., N.W.
jeon@aclu-md.org                                   Washington, D.C. 20001
                                                   Tel.: (202) 344-4000
                                                   Fax: (202) 344-8300
                                                   rgames@venable.com
                                                   casullivan@venable.com
                                                   veverrocchio@venable.com
                                                   lrstocks-smith@venable.com

Counsel for Plaintiffs                             Counsel for Defendants



                                                 10
Case 8:18-cv-03821-TDC Document 155 Filed 06/10/20 Page 11 of 11




SO ORDERED, on this ____ day of June 2020.




                                  CHARLES B. DAY
                                  UNITED STATES MAGISTRATE JUDGE




                                  11
